Citation Nr: 0615239	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with traumatic arthritis 
to the right knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes to the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and T.R.E.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in November 2005.  

By correspondence dated October 18, 2005, the Board notified 
the veteran that a motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
residuals of a right femur fracture with traumatic arthritis 
to the right knee are presently manifested by a right femur 
deformity with a marked knee disability.  

3.  The evidence demonstrates the veteran's service-connected 
residuals of a right ankle fracture are presently manifested 
by minimal degenerative changes with no more than a moderate 
ankle disability.  

4.  The evidence demonstrates the veteran's service-connected 
degenerative changes to the left knee are presently 
manifested by complaints of pain and instability, without 
evidence of compensable limitation of motion due to pain or 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right femur fracture with traumatic arthritis 
to the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes to the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for increased ratings was received in 
July 2002.  He was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2003 
and November 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issues addressed on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available medical evidence is sufficient for 
adequate determinations.  Further attempts to obtain 
additional evidence would be futile.  Because of the decision 
in this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with these claims would not cause any prejudice 
to the appellant. 

Factual Background

Service medical records show the veteran sustained injuries 
to the right lower extremity in November 1943 when a tree 
fell on him while he was home on leave.  Records show he 
sustained a simple comminuted fracture of the lower one-sixth 
of the right femur extending into the knee joint and a simple 
comminuted fracture of the right medial malleolus.  

VA examination in January 1946 noted the veteran sustained a 
right femur fracture in service and a second right femur 
fracture in a post-service diving accident.  It was noted 
there was "about one half mid shortening of the right leg."  
The diagnoses included sequelae of fracture, right femur and 
right ankle, and traumatic arthritis to the right knee.  

On VA examination in October 1951 the veteran complained of 
pain and stiffness to the right knee.  The examiner noted the 
femur fracture was firmly united in perfect alignment with no 
appreciable shortening.  Knee motion was markedly limited 
with a range of motion from 180 degrees to 80 degrees.  There 
was some crepitus on passive motion, but no appreciable 
enlargement.  The contour of the joint was normal.  The 
diagnoses included traumatic arthritis of the right knee with 
limitation of motion.  

On VA examination in September 2000 the veteran complained of 
significantly increasing knee pain, left greater than right, 
over the previous three years.  He reported he was able to 
walk approximately one block and did not use any assistance 
devices.  He stated his pain woke him up at night and that he 
used over-the-counter pain relief medication.  The examiner 
noted there was evidence of arthritic changes to the right 
knee with active range of motion -5 degrees short of full 
extension and flexion to 95 degrees.  There was severe 
crepitus on motion and a varus thrust, but no valgus or 
anterior/posterior ligament laxity.  Quadriceps strength was 
5/5.  

Examination of the left knee revealed evidence of arthritic 
changes with active range of motion -5 degrees short of full 
extension and flexion to 120 degrees.  There was severe 
crepitus on motion and a varus thrust, but no valgus or 
anterior/posterior ligament laxity.  Quadriceps strength was 
5/5.  The diagnoses included bilateral degenerative joint 
disease with a history of femur fracture.  X-rays revealed a 
deformity of the right femur and severe right knee joint 
space narrowing and remodeling of the lateral joint space and 
medial articulating surfaces.  There were moderate to large 
osteophytes in the joint compartments and large marginal 
osteophytes to the patellofemoral joint.  There was no varus 
deformity.  Regarding the left knee, there was severe medial 
joint space narrowing with remodeling and subchondral 
eburnation of the medial articulating surfaces.  There was 
varus deformity to the left knee and large marginal 
osteophytes with moderate narrowing of the patellofemoral 
joint.  

Private medical correspondence dated in January 2001 noted 
the veteran's left knee pain had been precipitated by the 
disturbance produced by his service-connected right knee 
disability.  

VA examination in February 2001 noted right ankle 
dorsiflexion to 10 degrees and plantar flexion to 15 degrees 
with no varus or valgus instability.  Range of motion of the 
knees was from 15 to 90 degrees with no instability.  There 
was diffuse tenderness to palpation in all three 
compartments, bilaterally.  The diagnoses included bilateral 
knee arthritis with right ankle post-traumatic arthritis.  X-
rays revealed minimal degenerative changes along the medial 
and lateral aspects of the right ankle.  As to the right 
knee, there was a deformity of the distal femur shaft and 
femoral condyles compatible with remote trauma.  There was 
moderate remodeling of the lateral joint space and medial 
articulating surfaces and large osteophytes in the joint 
compartments and large marginal osteophytes to all three 
joint compartments.  There was a prominence of the tibial 
tubercle near the patellar tendon insertion compatible with a 
chronic tendon competitive tug injury.  Concerning the left 
knee, there was moderate joint space narrowing with 
remodeling and moderate marginal osteophytes to all three 
joint compartments.  There was evidence of varus angulation.

In correspondence dated in July 2002 the veteran reported he 
was unable to function without the use of canes, walkers, 
and, at times, a wheelchair.  He stated that due to his 
disabilities and age he was unable to work.  Subsequent 
statements from the veteran and a family friend provided 
additional descriptions of the problems he experienced as a 
result of his knee disabilities.  The veteran asserted that a 
100 percent disability rating was warranted.  

On VA examination in October 2002 the veteran reported 
constant knee pain and difficulty bending and squatting.  He 
carried a cane and reported he used crutches.  He complained 
of right ankle swelling and occasional giving way.  The 
examiner noted there was popping, but no locking.  Symptoms 
of pain were noted to be increased with cold and wet weather.  
Physical examination of the right femur revealed a mild 
recurvatum deformity, but an otherwise normal segmental 
alignment.  There was a significant 10 degree varus 
malalignment to the left knee.  

Range of motion of the right knee was from 0 to 100 degrees.  
There were large bony changes to the medial aspect and 
positive medial joint line tenderness and patellofemoral 
crepitation.  Range of left knee motion was from 5 to 95 
degrees.  There were large bony changes palpable to the 
medial and lateral aspects and positive patellofemoral 
crepitation.  The ligaments were stable, bilaterally.  The 
right ankle revealed dorsiflexion to 10 degrees, plantar 
flexion to 30 degrees, inversion to 30 degrees, and eversion 
to 10 degrees.  There was positive joint line tenderness and 
the right ankle was larger than the left, but without 
evidence of pitting edema.  The diagnoses included traumatic 
fracture of the right femur, bilateral significant 
tricompartmental degenerative arthrosis of the knees, and 
mild post-traumatic degenerative arthrosis of the right 
ankle.  

X-rays of the left knee in October 2002 revealed mild to 
moderate degenerative changes to the medial joint compartment 
with maintained joint spaces and a large suprapatellar 
effusion.  The findings were suggestive of chondrocalcinosis 
of the lateral meniscus and there were mild to moderate 
degenerative changes to the patellofemoral joint compartment.  
X-rays of the right lower extremity revealed minimal 
degenerative changes to the ankle with severe joint space 
narrowing of the lateral joint compartment, moderate 
degenerative osteoarthritis of the lateral joint compartment, 
mild degenerative changes to the medial joint compartment, 
and moderate degenerative changes to the patellofemoral joint 
compartment.  The joint spacing was mildly narrowed in the 
superior aspect of the patellofemoral joint compartment and 
preserved in the lateral joint compartment.  

During a VA examination in March 2004, the veteran complained 
of constant left knee pain and reported his disabilities 
limited his activities.  He was employed, part-time, as a 
cashier and usually remained seated behind a counter.  He 
denied any symptom flare-ups or any present discomfort with 
his right ankle or right femur.  Examination of the left knee 
revealed medial and lateral joint line tenderness with no 
effusion.  There was 10 degrees of varus malalignment, genu 
varum, bilaterally.  There was muscle wasting and asymmetry 
to the right thigh and an obvious one inch shortening of the 
right leg.  A large prominence was present over the left 
tibial tubercle and range of left knee motion was from 0 to 
110 degrees which was painful from approximately 90 degrees.  
There was some patellofemoral crepitance, but no instability.  

The right ankle revealed dorsiflexion to 10 degrees and 
plantar flexion to 20 degrees without evidence of pain to any 
motion or against resistance.  There was increased swelling, 
but good strength.  The diagnoses included left knee 
gonarthrosis/degenerative joint disease and right ankle post-
traumatic arthritis.  The examiner noted the veteran's left 
knee motion was limited by pain, but that he did not have any 
significant weakness or lack of endurance following 
repetitive use.  

A May 2004 examination report addendum noted there was more 
muscle mass to the left thigh, but that the veteran had 
excellent function of his quadriceps and hamstrings.  There 
was no evidence of nonunion, malunion, or tenderness.  He 
demonstrated an antalgic gait when walking.  Range of right 
knee motion was painless from 0 to 90 degrees and from 90 to 
110 degrees with pain.  The diagnosis was clinically healed 
right femur fracture.  The examiner noted the veteran had 
arthritis in the knees and an obvious leg length discrepancy 
as a residual of fracture.  The primary limitation on his 
day-to-day activities and occupation were due to his knees 
and ankles.

Private medical records dated in July 2004 noted the veteran 
complained of problems with pain and stiffness to his knees 
and right ankle.  It was noted he could fully extend his 
right knee, but could not flex it beyond about 90 degrees.  
There was even less range of motion to the left knee because 
he could not fully extend it.  There was a marked decrease in 
flexion and extension of the right ankle and some decreased 
strength due mostly to pain.  The diagnosis was severe 
osteoarthritis to multiple joints.  X-rays revealed severe 
degenerative changes to the knees.

At his hearings in May and October 2005 the veteran testified 
that he experienced constant severe pain to the knees and 
ankles.  He reported that he frequently fell because his 
right knee gave way and that he took over-the-counter pain 
relief medication every four hours.  He stated he had been 
advised that total knee replacements were the only way to 
relieve his symptoms of pain, but that he was concerned the 
procedures might not be successful.

On VA examination in December 2005 the veteran complained of 
a constant ache that was worse when he walked, primarily to 
the right knee, with right knee swelling on prolonged 
standing.  He stated he was unable to walk without a cane and 
that his right knee buckled though he had not fallen because 
of it.  It was noted he did not report any flare-ups.  The 
examiner noted there were significant hypertrophic changes to 
the right knee which was considerably larger than the left.  
There was also a mild degree of hypertrophy in the right 
ankle and some right quadriceps atrophy.  Both knees were 
noted to be stable.  There was crepitus to the right knee on 
flexion and extension with extension to 0 degrees, 
bilaterally, right knee flexion to 50 degrees, and left knee 
flexion to 100 degrees.  

Range of motion studies of the right ankle revealed 
dorsiflexion to 30 degrees and plantar flexion to 50 degrees.  
Eversion and inversion were normal.  There was no crepitus to 
the ankle.  The diagnoses included mild quadriceps atrophy, 
degenerative joint disease with severe limitation in movement 
of the right knee, and degenerative joint disease of the 
right ankle.  The examiner noted there was no evidence of 
limited functional ability during flare-ups or on repeated 
use, but only because his symptoms were present all the time.  
There was a significant limitation in functional ability due 
to knee pain.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
8
0

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
6
0

Fracture of surgical neck of, with false joint
6
0

Malunion of:

With marked knee or hip disability
3
0

With moderate knee or hip disability
2
0

With slight knee or hip disability
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).
 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2005).

5275
Bones, of the lower extremity, shortening of:

Over 4 inches (1 0.2 cms.)
60

3-1/2 to 4 inches (8.9 cms. to 10.2 cms.)  
50

3 to 3-1/2 inches (7.6 cms. to 8.9 cms.)
40

2-1/2 to 3 inches (6.4 cms. to 7.6 cms.)
30

2 to 2-1/2 inches (5.1 cms. to 6.4 cms.)
20

1-1/4 to 2 inches (3.2 cms. to 5.1 cms.)
10
Note: Measure both lower extremities from anterior superior 
spine of the ilium to the internal malleolus of the tibia. 
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Right Femur Fracture with Traumatic Arthritis to the Right 
Knee

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right femur 
fracture with traumatic arthritis to the right knee is 
presently manifested by a right femur deformity with a marked 
knee disability.  This disability is appropriately rated 
under the criteria for impairment of the femur with malunion 
(Diagnostic Code 5255).  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  There is no evidence of nonunion 
of the femur or a false joint.  Therefore, entitlement to a 
rating in excess of 30 percent is not warranted.

Although the veteran asserts a separate rating should be 
assigned for right knee arthritis, the Board finds that any 
separate rating because of a knee disability would violate 
the prohibition against pyramiding ratings.  The criteria for 
a 30 percent rating under Diagnostic Code 5255 is clearly 
inclusive of all symptoms relative to the affected knee 
joint.  

The Board notes, however, that an alternative rating or 
ratings under Diagnostic Codes 5010 (traumatic arthritis), 
5257 (other knee impairment, recurrent subluxation or lateral 
instability), 5260 (limitation of leg flexion), and 
5261 (limitation of leg extension) may be assigned if more 
appropriate or more advantageous to the veteran.  Although 
the veteran reported subjective complaints of knee 
instability, the objective medical findings show the joint to 
be stable.  Private and VA medical examinations over the 
course of this appeal have demonstrated full extension and 
right knee flexion of no less than 50 degrees which do not 
meet the criteria for compensable ratings due to limitation 
of leg motion under Diagnostic Codes 5260 or 5261.  The 
examiners have also indicated that there was no additional 
limitation of motion due to pain or dysfunction during flare-
ups or on repeated use because the veteran's symptoms were 
constant.  The Board finds the evidence of record 
demonstrates limitation of right knee motion as a result of 
arthritis, but that a rating (or a combination of ratings) in 
excess of 30 percent is not warranted under the criteria for 
these alternative Diagnostic Codes.  

Right Ankle Fracture

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right ankle 
fracture are presently manifested by minimal degenerative 
changes with no more than a moderate ankle disability.  
Although VA examination in March 2004 revealed dorsiflexion 
to 10 degrees and plantar flexion to 20 degrees, the examiner 
noted there was no evidence of pain to any motion or against 
resistance.  It was also noted that veteran at that time 
denied any present right ankle discomfort.  

While there is evidence of joint line tenderness and 
increased right ankle size, VA examination in October 2002 
revealed dorsiflexion to 10 degrees and plantar flexion to 30 
degrees and examination in December 2005 revealed 
dorsiflexion to 30 degrees and plantar flexion to 50 degrees.  
X-ray examination reports describe the degenerative changes 
to the right ankle as mild or minimal.  Therefore, the Board 
finds a rating in excess of 10 percent is not warranted.

Degenerative Changes to the Left Knee

The evidence demonstrates the veteran's service-connected 
degenerative changes to the left knee are presently 
manifested by complaints of pain and instability, without 
evidence of compensable limitation of motion due to pain or 
functional loss.  While the veteran reported subjective 
complaints of knee instability, objective medical 
examinations have shown the joint to be stable.  Private and 
VA medical examinations over the course of this appeal have 
demonstrated left knee extension limited by 5 degrees and 
flexion which was painful from approximately 90 degrees.  The 
most recent VA examination in December 2005 noted range of 
motion from 0 to 110 degrees.  The examiners have indicated 
there was no additional limitation of motion due to pain or 
dysfunction.  These findings, however, do not meet the 
criteria for compensable ratings under either Diagnostic 
Codes 5260 or 5261.  As there is X-ray evidence of severe 
arthritis a 10 percent rating is appropriate under Diagnostic 
Code 5010; however, a rating in excess of 10 percent is not 
warranted.

Although the veteran has asserted that his service-connected 
disabilities are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds higher or separate ratings are not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact the record shows the veteran 
has been able to obtain employment with appropriate 
accommodations for his disabilities.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.




ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with traumatic arthritis 
to the right knee is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative changes to the left knee is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


